Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1, 4-5, and 20 are currently amended. Claims 2-3, 9, and 11-19 are canceled. Claims 24-25 are newly added. Claims 1, 4-8, 10, and 20-25 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (Patent Number: 5,612,720) hereinafter referred to as Ito in view of Handa (Pub. No.: US 2016/0188018 A1).
With respect to Claim 1, Ito teaches an active pen (fig. 1, item 101; column 5, lines 49-53) that is used together with a sensor controller (fig. 1, item 102/112), comprising: an electrode provided at a pen tip (fig. 1, item 105: pen tip switch; column 6, lines 39-41); a memory (fig. 1, item 107; column 6, lines 48-50) that stores identification data (fig. 1, item 116; column 6, lines 51-56); and a processor (fig. 1, item 103; column 6, lines 36-37) connected to the electrode and the memory, wherein the processor, in operation: returns, as a response to a first uplink signal transmitted from the sensor controller (column 8, lines 19-24, “If it is determined that the signal is inputted, it is determined whether or not the signal is a signal for requesting the individual information (step 405). The individual information request signal is transmitted only if the pen identifier/individual information table 119 of the RAM 113 does not contain the information about the electronic pen 101” and column 10, lines 48-57, “If it is determined that the signal is inputted, it is determined whether or not the signal is a signal for requesting the individual information (step 405). The individual information request signal is transmitted only if the pen identifier/individual information table 119 of the RAM 113 does not contain the information about the electronic pen 101”), a first response signal including the identification data stored by the memory (fig. 4, item 407 and fig. 6, item 602, item 603 No,  item 605 Yes to 607), wherein the identification data is stored by the memory before the first uplink signal is transmitted from the sensor controller (column 6, lines 48-50 and column 10, line 66 to column 11, line 9), and decides, based on whether data generated from the identification data sent from the active pen is included in a second uplink signal received after the first response signal is transmitted, whether the active pen is detected by the sensor controller (fig. 4, item 406; column 8, lines 30-60 and column 11, lines 17-28).
Ito does not mention the processor, in operation: decides, based on the second uplink signal, a number of active pens detected by the sensor controller, in response to deciding that the active pen is detected by the sensor controller, and returns a second response signal according to the number of active pens detected by the sensor controller that is decided by the active pen.
Handa teaches an active pen (fig. 3 & fig. 20, item 2) that is used together with a sensor controller (fig. 20, item 100), comprising: a memory that stores identification data (fig. 3, item 28; ¶60); a processor (fig. 3, item 26; ¶57) connected to the memory, wherein the processor, in operation: decides, based on an uplink signal, a number of active pens detected by the sensor controller (fig. 21, item S3002; ¶275), in response to deciding that the active pen is detected by the sensor controller, and returns a response signal according to the number of active pens detected by the sensor controller that is decided by the active pen (fig. 21, item S3008; ¶276, “According to the above-described processing, the signal number acquisition unit 50 of the electronic pen 2 changes the transmission frequency and stores the number of signals n into the signal number storage unit 46. In FIG. 21, the number of signals n is assumed to be “3””).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the active pen of Ito, such that the processor, in operation: decides, based on an uplink signal (which corresponds to the second uplink signal), a number of active pens detected by the sensor controller, in response to deciding that the active pen is detected by the sensor controller, and returns a response signal (which corresponds to a second response signal) according to the number of active pens detected by the sensor controller that is decided by the active pen, as taught by Handa such that the transmission frequency and the number of signals n can be controlled to be optimum values where interference does not occur (¶285).
With respect to Claim 4, claim 1 is incorporated, Ito does not mention wherein: the processor determines a transmission rate of a downlink signal based on the number of active pens currently by the sensor controller.
Handa teaches an active pen (fig. 3 & fig. 20, item 2) that is used together with a sensor controller (fig. 20, item 100), comprising: a memory that stores identification data (fig. 3, item 28; ¶60); a processor (fig. 3, item 26; ¶57) connected to the memory, wherein the processor, in operation: decides, based on an uplink signal, a number of active pens detected by the sensor controller (fig. 21, item S3002; ¶275), in response to deciding that the active pen is detected by the sensor controller, and returns a response signal according to the number of active pens detected by the sensor controller that is decided by the active pen (fig. 21, item S3008; ¶276, “According to the above-described processing, the signal number acquisition unit 50 of the electronic pen 2 changes the transmission frequency and stores the number of signals n into the signal number storage unit 46. In FIG. 21, the number of signals n is assumed to be “3””); wherein: the processor determines a transmission rate of a downlink signal based on the number of active pens currently by the sensor controller (¶276; ¶278).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the active pen of Ito, wherein: the processor determines a transmission rate of a downlink signal based on the number of  active pens currently by the sensor controller, as taught by Handa such that the transmission frequency and the number of signals n can be controlled to be optimum values where interference does not occur (¶285).
With respect to Claim 5, claim 4 is incorporated, Ito does not mention wherein: in a case where the second uplink signal indicates an increase of active pens detected by the sensor controller, the processor decreases the transmission rate of the downlink signal.
Handa teaches an active pen (fig. 3 & fig. 20, item 2) that is used together with a sensor controller (fig. 20, item 100), comprising: a memory that stores identification data (fig. 3, item 28; ¶60); a processor (fig. 3, item 26; ¶57) connected to the memory, wherein the processor, in operation: decides, based on an uplink signal, a number of active pens detected by the sensor controller (fig. 21, item S3002; ¶275), in response to deciding that the active pen is detected by the sensor controller, and returns a response signal according to the number of active pens detected by the sensor controller that is decided by the active pen (fig. 21, item S3008; ¶276, “According to the above-described processing, the signal number acquisition unit 50 of the electronic pen 2 changes the transmission frequency and stores the number of signals n into the signal number storage unit 46. In FIG. 21, the number of signals n is assumed to be “3””); wherein: the processor determines a transmission rate of a downlink signal based on the number of active pens currently by the sensor controller (¶276; ¶278); wherein: in a case where the second uplink signal indicates an increase of active pens detected by the sensor controller, the processor decreases the transmission rate of the downlink signal (¶264; ¶278).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the active pen of Ito, wherein: in a case where the second uplink signal indicates an increase of active pens detected by the sensor controller, the processor decreases the transmission rate of the downlink signal, as taught by Handa such that the transmission frequency and the number of signals n can be controlled to be optimum values where interference does not occur (¶285).
With respect to Claim 7, claim 1 is incorporated, Ito teaches wherein: the identification data is a value of a bit number equal to or smaller than a given bit number determined based on a stylus unique identifier of a given length (column 6, lines 48-57 and column 7, lines 39-41).
With respect to Claim 8, claim 1 is incorporated, Ito teaches wherein: the identification data is setting information stored in the memory (column 6, lines 48-57).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Handa as applied to claim 1 above, and further in view of Ohno (Patent No.: US 6,249,276 B1).
With respect to Claim 6, claim 1 is incorporated, Ito and Handa combined do not mention wherein: the identification data is a numerical value determined at random (¶15).
Ohno teaches an ID code for each of a plurality of pens (fig. 9B, items 1-4) pseudo – random number (column 13, lines 39-45).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify the active pen of Ito and Handa, wherein: the identification data is a numerical value determined at random as taught by Ohno so as to use an alternative form of identification data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ito and Handa as applied to claim 1 above, and further in view of Gordon et al. (Pub. No.: US 2018/0232068 A1) hereinafter referred to as Gordon.
With respect to Claim 10, claim 1 is incorporated, Ito and Handa combined do not mention wherein: in a case where the identification data stored in the memory is included in the second uplink signal, the processor changes contents of the identification data stored in the memory.
Gordon teaches an active pen (fig. 2, item 202; ¶55) that is used together with a sensor controller (fig. 2, item 204; ¶55), comprising: a pen tip (fig. 2, item 208; ¶56); a memory (fig. 2, item 224; ¶62) that stores identification data; and a processor (fig. 2, item 222; ¶61) connected to the electrode and the memory, wherein the processor, in operation: returns, as a response to a first uplink signal transmitted from a sensor controller (¶69, “in response to an input activation signal received from the pen 104”), a response signal (¶69, “The pen 104 sends the input activation signal, in turn, when the user activates one of the pen's input mechanisms”), and receives a second uplink signal (¶69, “The user may interact with the pen configuration presentation 302 using any input devices, such as the pen 104 itself”); wherein: in a case where the identification data stored in the memory is included in the second uplink signal, the processor changes contents of the identification data stored in the memory (¶71).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the active pen of Ito and Handa, wherein: in a case where the identification data stored in the memory is included in the second uplink signal, the processor changes contents of the identification data stored in the memory, as taught by Gordon so as to allow the use to make changes to the pen identifier (¶71).

Claims 20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Handa as applied to claim 1 above, and further in view of Lapstun et al. (Pub. No.: US 2003/0063943 A1) hereinafter referred to as Lapstun.
With respect to Claim 20, claim 1 is incorporated, Ito and Handa combined do not teach further comprising an indicator connected to the memory and the processor, wherein the indicator, in operation, displays color information.
Lapstun teaches a pen (fig. 24; claim 14) comprising: a pen tip (fig. 24, item 1156), a memory (¶142, “The pen body includes non volatile memory in which is stored a plurality of different color values”), a processor (¶114), and an indicator (fig. 24, item 1424), wherein the indicator Is connected to the memory and the processor, wherein the indicator, in operation, displays information corresponding to identification data (¶142, “the display 1424 displaying the corresponding color to be printed”); wherein the indicator displays color information (¶156-158).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Ito and Handa, wherein the indicator displays color information, as taught by Lapstun so as to provide an interface showing the user status information or attribute information such as color.
With respect to Claim 22, claim 20 is incorporated, Ito and Handa combined do not teach wherein the indicator includes a display that displays a color corresponding to the color information.
Lapstun teaches a pen (fig. 24; claim 14) comprising: a pen tip (fig. 24, item 1156), a memory (¶142, “The pen body includes non volatile memory in which is stored a plurality of different color values”), a processor (¶114), and an indicator (fig. 24, item 1424), wherein the indicator Is connected to the memory and the processor, wherein the indicator, in operation, displays information corresponding to identification data (¶142, “the display 1424 displaying the corresponding color to be printed”); wherein the indicator includes a display that displays a color corresponding to the color information (¶142, “the display 1424 displaying the corresponding color to be printed”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Ito and Handa, wherein the indicator includes a display that displays a color corresponding to the color information, as taught by Lapstun so as to provide an interface showing the user status information or attribute information such as color.
With respect to Claim 23, claim 20 is incorporated, Ito and Handa combined do not teach wherein, when the active pen determines that the active pen is not detected by the sensor controller, the indicator displays information indicating that the active pen is not detected by the sensor controller.
Lapstun teaches a pen (fig. 24; claim 14) comprising: a pen tip (fig. 24, item 1156), a memory (¶142, “The pen body includes non volatile memory in which is stored a plurality of different color values”), a processor (¶114), and an indicator (fig. 24, item 1424), wherein the indicator Is connected to the memory and the processor, wherein the indicator, in operation, display information corresponding to identification data (¶142, “the display 1424 displaying the corresponding color to be printed”); wherein the indicator displays color information (¶156-158); wherein, when the active pen determines that the active pen is not detected by the sensor controller, the indicator displays information indicating that the active pen is not detected by the sensor controller (¶156; ¶164; ¶166).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the active pen of Ito, such that being in communication with a printer is analogous to the pen being paired with the sensor controller, resulting in wherein, when the active pen determines that the active pen is not detected by the sensor controller, the indicator displays information indicating that the active pen is not detected by the sensor controller, as taught by Lapstun so as to provide an interface showing the user status information.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ito, Handa, and Lapstun as applied to claim 20 above, and further in view of Edgecomb et al. (Pub. No.: US 2009/0024988 A1) hereinafter referred to as Edgecomb.
With respect to Claim 21, claim 20 is incorporated, Ito, Handa, and Lapstun combined do not teach wherein the indicator includes a display that displays at least one character indicative of a color.
Edgecomb teaches a pen (fig. 2; ¶17) comprising: a memory (fig. 2, item 250; ¶22); a processor (fig. 2, item 245); and an indicator (fig. 2, item 235: display; ¶22); wherein the indicator includes a display that displays at least one character (¶28, “the display 235 may display word phrases, static or dynamic images, or prompts as directed by such an application”).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Ito, Handa, and Lapstun, such that instead of displaying the corresponding color to be printed, the indicator displays word phrases resulting in wherein the indicator includes a display that displays at least one character indicative of a color, as taught by Edgecomb, so as to provide an interface showing the user status information or attribute information such as color.

Claim 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Handa as applied to claim 1 above, and further in view of Fleck et al. (Pub. No.: US 2016/0306448 A1) hereinafter referred to as Fleck.
With respect to Claim 24, claim 1 is incorporated, Ito and Handa combined do not teach wherein, when the number of active pens detected by the sensor controller that is decided by the active pen is two: the second response signal is returned in one or more first time slots if the data generated from the identification data sent from the active pen is included in first data included in the second uplink signal, and the second response signal is returned in one or more second time slots different from the one or more first time slots if the data generated from the identification data sent from the active pen is included in second data included in the second uplink signal, the second data being different from the first data. 
Fleck teaches an active pen (fig. 1, item 100) that is used together with a sensor controller (fig. 1, item 200), comprising: a memory (¶38); a processor (fig. 2A, item 120; ¶43) connected to the memory, wherein, when a number of active pens detected by the sensor controller that is decided by the active pen is two (fig. 9D; ¶147): the second response signal is returned in one or more first time slots if the data generated from the identification data sent from the active pen is included in first data included in the second uplink signal (¶40; ¶124-125; ¶146-148), and the second response signal is returned in one or more second time slots different from the one or more first time slots if the data generated from the identification data sent from the active pen is included in second data included in the second uplink signal, the second data being different from the first data (¶146-147; ¶149).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Ito and Handa, wherein, when the number of active pens detected by the sensor controller that is decided by the active pen is two: the second response signal is returned in one or more first time slots if the data generated from the identification data sent from the active pen is included in first data included in the second uplink signal, and the second response signal is returned in one or more second time slots different from the one or more first time slots if the data generated from the identification data sent from the active pen is included in second data included in the second uplink signal, the second data being different from the first data, as taught by Fleck so as to avoid collision of uplink transmission and downlink transmission, namely signal interference (¶53). 
With respect to Claim 25, claim 24 is incorporated, Ito does not teach wherein, when the number of active pens detected by the sensor controller that is decided by the active pen is one, the second response signal is returned in the one or more first time slots and the one or more second time slots.
Fleck teaches an active pen (fig. 1, item 100) that is used together with a sensor controller (fig. 1, item 200), comprising: a memory (¶38); a processor (fig. 2A, item 120; ¶43) connected to the memory, wherein, when a number of active pens detected by the sensor controller that is decided by the active pen is two (fig. 9D; ¶147): the second response signal is returned in one or more first time slots if the data generated from the identification data sent from the active pen is included in first data included in the second uplink signal (¶40; ¶124-125; ¶146-148), and the second response signal is returned in one or more second time slots different from the one or more first time slots if the data generated from the identification data sent from the active pen is included in second data included in the second uplink signal, the second data being different from the first data (¶146-147; ¶149); wherein, when the number of active pens detected by the sensor controller that is decided by the active pen is one, the second response signal is returned in the one or more first time slots and the one or more second time slots (¶124; ¶131, “each time slot is allotted to one active stylus and is not shared by multiple styluses”; ¶141, “Additionally or alternatively, when the beacon signal from the sensor controller includes a read command requesting stylus capability information of the active stylus, in response the active stylus includes the requested capability and/or setting information in time slot s1 of a subsequent frame” – there will be an instance when two active stylus are sensed, each one requiring 3 or more slots, in a subsequent frame only one active stylus is sensed and active stylus capability information may be requested such that the time slot in the subsequent frame overlaps with the second time slot).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined active pen of Ito and Handa, wherein, when the number of active pens detected by the sensor controller that is decided by the active pen is one, the second response signal is returned in the one or more first time slots and the one or more second time slots, as taught by Fleck so as to avoid collision of uplink transmission and downlink transmission, namely signal interference (¶53) and transmission data to be changed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621